Order entered July 9, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00189-CR

                         JESSIE EUGENE MANCILLA, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 59th Judicial District Court
                                 Grayson County, Texas
                             Trial Court Cause No. 061993

                                          ORDER
       The Court REINSTATES the appeal.

       On June 20, 2013, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On July 2, 2013, we received appellant’s brief. Therefore, in the

interest of expediting the appeal, we VACATE the June 20, 2013 order requiring findings.

       We ORDER appellant’s brief filed as of the date of this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE